            Case 1:20-cr-10130-FDS Document 68 Filed 04/04/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                      )
                                              )
                                              )
       v.                                     )      Criminal No. 20-mj-10130-FDS
                                              )
ELIJAH MAJAK BUOI,                            )
                                              )
                       Defendant              )


                                     JOINT STATUS REPORT

       Now come the parties jointly and submit this status report pursuant to Local Rule 116.5

(b). The parties state as follows:

   1. The government has provided its automatic discovery production and supplemental

productions. There are no outstanding discovery requests at this time and the defendant does not

intend to issue discovery requests. The government understands that it has an ongoing and

continuing duty to produce discovery.

   2. The parties believe it is too early to establish a motions date as the defense is continuing to

assess whether it plans to file any Fed. R. Crim P. 12(b) motions.

   3. The parties request that expert disclosures be due 45 days before trial.

   4. The defendant does not anticipate raising defenses of insanity, public authority, or alibi.

   5. The parties believe this matter will result in a trial. The government currently estimates a

trial will last approximately seven business days.

   6. The status conference scheduled for April 5, 2021 is the fifth status conference in this

matter. Recognizing that this filing is occurring the day before the scheduled status conference,
          Case 1:20-cr-10130-FDS Document 68 Filed 04/04/21 Page 2 of 2




the parties plan to attend the April 5, 2021 status conference, and move for a final status conference

in 60 days.

   7. The court has excluded the time from March 5, 2021 until April 5, 2021. The parties agree

that the time from April 5, 2021 until the next status conference be excluded. The exclusion of

such time is necessary to provide counsel for the defendant and the attorney for the government

the reasonable time necessary to effectively prepare for trial, taking into account the exercise of

due diligence. The parties further agree that the ends of justice served by the granting of the

requested continuance outweigh the best interests of the public and the defendant in a speedy trial.

See 18 U.S.C. §§ 3161(h)(7)(A), 3161(h)(7)(B)(i), and 3161(h)(7)(B)(iv); § 3161(h)(1)(G).



Respectfully submitted,

ELIJAH BUOI                                                     NATHANIEL R. MENDELL
                                                                Acting United States Attorney

/s/ Bryan Owens                                                 /s/ Mackenzie Queenin
Bryan Owens                                                     Mackenzie Queenin
100 State Street, 9th Floor                                     United States Attorney’s Office
Boston, MA 02109                       `                        One Courthouse Way
                                                                Boston, MA 02210




                                       Certificate of Service

       I, Mackenzie A. Queenin, hereby certify that this document was this day filed through the
ECF system and will be sent electronically to the registered participants as identified on the
Notice of Electronic Filing (“NEF”).


Date: April 4, 2021                                             /s/ Mackenzie A. Queenin
                                                                Mackenzie A. Queenin
